EXECUTION COPY Exhibit 99.8b MORTGAGE LOAN PURCHASE AND WARRANTIES AGREEMENT MORGAN STANLEY MORTGAGE CAPITAL INC., Purchaser GREENPOINT MORTGAGE FUNDING, INC., Seller Dated as of May 1, 2005 Conventional, Fixed and Adjustable Rate Residential Mortgage Loans TABLE OF CONTENTS Page SECTION 1. DEFINITIONS 1 SECTION 2. AGREEMENT TO PURCHASE 13 SECTION 3. MORTGAGE SCHEDULES 13 SECTION 4. PURCHASE PRICE 14 SECTION 5. EXAMINATION OF MORTGAGE FILES 14 SECTION 6. CONVEYANCE FROM SELLER TO PURCHASER 15 SECTION 7. SERVICING OF THE MORTGAGE LOANS 18 SECTION 8. [RESERVED] 18 SECTION 9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLER; REMEDIES FOR BREACH 18 SECTION 10. CLOSING 35 SECTION 11. CLOSING DOCUMENTS 36 SECTION 12. COSTS 37 SECTION 13. THE SELLER 37 SECTION 14. COOPERATION OF SELLER WITH A RECONSTITUTION 39 SECTION 15. FINANCIAL STATEMENTS 41 SECTION 16. MANDATORY DELIVERY; GRANT OF SECURITY INTEREST 41 SECTION 17. NOTICES 42 SECTION 18. SEVERABILITY CLAUSE 43 SECTION 19. COUNTERPARTS 43 SECTION 20. INTENTION OF THE PARTIES 43 SECTION 21. SUCCESSORS AND ASSIGNS; ASSIGNMENT OF PURCHASE AGREEMENT 43 -i- SECTION 22. WAIVERS 44 SECTION 23. EXHIBITS 44 SECTION 24. GENERAL INTERPRETIVE PRINCIPLES 44 SECTION 25. REPRODUCTION OF DOCUMENTS 44 SECTION 26. FURTHER AGREEMENTS 45 SECTION 27. RECORDATION OF ASSIGNMENTS OF MORTGAGE 45 SECTION 28. NO SOLICITATION 45 SECTION 29. WAIVER OF TRIAL BY JURY 46 SECTION 30. GOVERNING LAW JURISDICTION; CONSENT TO SERVICE OF PROCESS 46 SECTION 31. AMENDMENT 46 SECTION 32. CONFIDENTIALITY 46 SECTION 33. ENTIRE AGREEMENT 47 EXHIBITS EXHIBIT A-1 MORTGAGE LOAN DOCUMENTS EXHIBIT A-2 CONTENTS OF EACH MORTGAGE FILE EXHIBIT B FORM OF INDEMNIFICATION AND CONTRIBUTION AGREEMENT EXHIBIT C FORM OF SELLER’S OFFICER’S CERTIFICATE EXHIBIT D FORM OF OPINION OF COUNSEL TO THE SELLER EXHIBIT E FORM OF SECURITY RELEASE CERTIFICATION EXHIBIT F FORM OF SECURITY RELEASE CERTIFICATION EXHIBIT G UNDERWRITING GUIDELINES EXHIBIT H FORM OF ASSIGNMENT AND CONVEYANCE AGREEMENT -ii- MORTGAGE LOAN PURCHASE AND WARRANTIES AGREEMENT This MORTGAGE LOAN PURCHASE AND WARRANTIES AGREEMENT (“Agreement”), dated as of May 1, 2005, by and between Morgan Stanley Mortgage Capital Inc., a New York corporation (the “Purchaser”), and GreenPoint Mortgage Funding, Inc., a New York corporation (the “Seller”). WITNESSETH: WHEREAS, the Seller desires to sell, from time to time, to the Purchaser, and the Purchaser desires to purchase, from time to time, from the Seller, certain conventional fixed and adjustable rate residential first-lien mortgage loans (the “Mortgage Loans”) on a servicing released basis as described herein, and which shall be delivered in pools of whole loans (each, a “Mortgage Loan Package”) on various dates as provided herein (each, a “Closing Date”); WHEREAS, each Mortgage Loan is secured by a mortgage, deed of trust or other security instrument creating a first lien on a residential dwelling located in the jurisdiction indicated on the Mortgage Loan Schedule for the related Mortgage Loan Package; WHEREAS, the Purchaser and the Seller wish to prescribe the manner of the conveyance, servicing by the Interim Servicer and control of the Mortgage Loans; and WHEREAS, following its purchase of the Mortgage Loans from the Seller, the Purchaser desires to sell some or all of the Mortgage Loans to one or more purchasers as a whole loan transfer or a public or private, rated or unrated mortgage pass-through transaction. NOW, THEREFORE, in consideration of the premises and mutual agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Purchaser and the Seller agree as follows: SECTION 1.Definitions. For purposes of this Agreement the following capitalized terms shall have the respective meanings set forth below. Accepted Servicing Practices:With respect to any Mortgage Loan, those mortgage servicing practices which are in accordance with accepted mortgage servicing practices of prudent mortgage lending institutions which service mortgage loans of the same type as such Mortgage Loan in the jurisdiction where the related Mortgaged Property is located. Act:The National Housing Act, as amended from time to time. Adjustable Rate Mortgage Loan:A Mortgage Loan purchased pursuant to this Agreement, the Mortgage Interest Rate of which is adjusted from time to time in accordance with the terms of the related Mortgage Note. Affiliate:With respect to any specified Person, any other Person controlling or controlled by or under common control with such specified Person.For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise and the terms “controlling” and “controlled” have meanings correlative to the foregoing. Agency Transfer:A Fannie Mae Transfer or a Freddie Mac Transfer. Agreement:This Mortgage Loan Purchase and Warranties Agreement including all exhibits, schedules, amendments and supplements hereto. ALTA:The American Land Title Association or any successor thereto. Appraised Value:With respect to any Mortgaged Property, the lesser of (i)the value thereof as determined by an appraisal made for the originator of the Mortgage Loan at the time of origination of the Mortgage Loan by a Qualified Appraiser and (ii)the purchase price paid for the related Mortgaged Property by the Mortgagor with the proceeds of the Mortgage Loan; provided, however, that in the case of a Refinanced Mortgage Loan, such value of the Mortgaged Property is based solely upon the value determined by an appraisal made for the originator of such Refinanced Mortgage Loan at the time of origination of such Refinanced Mortgage Loan by a Qualified Appraiser. Assignment and Conveyance Agreement:As defined in
